Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-29-2003

USA v. Harrity
Precedential or Non-Precedential: Non-Precedential

Docket 02-1833




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"USA v. Harrity" (2003). 2003 Decisions. Paper 613.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/613


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                            NOT PRECEDENTIAL


                            UNITED STATES COURT OF APPEALS
                                 FOR THE THIRD CIRCUIT


                                            No. 02-1833




                                 UNITED STATES OF AMERICA

                                                 v.

                                       RAHEEM HARRITY,
                                    aka RASHEEN HARRISON

                                                        Raheem Harrity, Appellant




            ON APPEAL FROM THE DISTRICT COURT FOR THE DISTRICT OF
                                 NEW JERSEY

                                  (Dist. Court No. 00-cr-00385-9)
                      District Court Judge: Honorable Stephen M. Orlofsky


                                   Argued on February 11, 2003

           Before: ALITO and McKEE, Circuit Judges, and SCHWARZER, District Judge*

                                       (Filed April 17, 2003)




                                                                    DARREN M. GERBER (argued)
                                                                            DAVID B. NOBLE


       *
           Honorable William W Schwarzer, United States District Judge for the Northern
District of California sitting by designation.
                                                                        Wilentz, Goldman, & Spitzer, P.A.
                                                                            90 Woodbridge Center Drive
                                                                                      Post Office Box 10
                                                                                  Woodbridge, NJ 07095

                                                                                    Counsel for Appellant

                                                                          CHRISTOPHER J. CHRISTIE
                                                                                    United States Attorney
                                                                                    GEORGE S. LEONE
                                                                                    Chief Appeals Division
                                                                      RICARDO SOLANO JR. (argued)
                                                                                   Assistant U.S. Attorney
                                                                      Office of the United States Attorney
                                                                                         970 Broad Street
                                                                                Newark, NJ 07102-2535

                                                                                     Counsel for Appellee


                                       OPINION OF THE COURT




PER CURIAM:

                  Raheem Harrity (“Harrity”) pled guilty to a single count of possession with

intent to distribute cocaine, in violation of Title 21, United States Code, Sections 841(a)(1)

and (b)(1)(C). He was sentenced to 24 months of imprisonment and three years of

supervised release. Harrity argues that the District Court erred in calculating his criminal

history category pursuant to U.S.S.G. § 4A1.2(c)(2) because the Court counted his 1995

conviction for loitering to obtain a controlled substance, in violation of N.J.S.A. § 2C:33-

2.1. We affirm.

                  We exercise plenary review over a District Court's construction of the

                                                     2
Sentencing Guidelines. United States v. McQuilkin, 97 F.3d 723, 727 (3d Cir.1996).

Furthermore, “[t]he Sentencing Guidelines are read according to the canons of statutory

interpretation.” United States v. Johnson, 155 F.3d 682, 683 (3d Cir. 1998).

                 Under the Sentencing Guidelines, a defendant’s criminal history category is

calculated based upon the number, nature, and timing of prior sentences. U.S.S.G. § 4A1.1

(2001). U.S.S.G. §4A1.2 (c) defines “prior sentences” to include all felony convictions,

but to exclude certain minor offenses and “offenses similar to them, by whatever name they

are known.” U.S.S.G. § 4A1.2(c)(1) lists 15 offenses that may be excluded, depending on

the severity of the prior sentence and the similarity of the offense, and U.S.S.G. §

4A1.2(c)(2) lists six offenses – one of which is “loitering” – that are always excluded. The

Guidelines, however, offer neither definitions of the offenses listed in Section 4A1.2(c)

nor an explanation of how to determine whether the prior and instant offenses are “similar.”

In Elmore v. United States, 108 F.3d 23 (3d Cir. 1997), we held that the meaning of the

offenses listed in Subsection 4A1.2(c)(1) should be defined pursuant to federal law and that

a prior state offense is “similar” to the federal definition if it contains the same elements.

Id. at 25, 27. Under Elmore, therefore, we must determine whether the elements of the

New Jersey offense for which Harrity was convicted in 1995 differ from the elements of a

generic loitering offense.

                 In Elmore, the Court looked to Black’s Law Dictionary and the Model Penal

Code in identifying the elements of “disorderly conduct,” 108 F.3d at 25 -26, and we

therefore consider the same sources. Black’s defines loitering as “[t]he criminal offense

                                                       3
of remaining in a certain place (such as a public street) for no apparent reason.” Black's

Law Dictionary (7th ed. 1999). The Model Penal Code provision creating the offense of

loitering provides: “A person commits a violation if he loiters or prowls in a place, at a

time, or in a manner not usual for law-abiding individuals under circumstances that warrant

alarm for the safety of persons or property in the vicinity.” Model Penal Code § 250.6.

                The offense for which Harrity was convicted differs sharply from these

definitions. The relevant New Jersey statute states:

                A person, whether on foot or in a motor vehicle, commits a
                disorderly person offense if (1) he wanders, remains or prowls
                in a public place with the purpose of unlawfully obtaining or
                distributing a controlled dangerous substance or controlled
                dangerous analog; and (2) engages in conduct, that under the
                circumstances, manifests a purpose to obtain or distribute a
                controlled dangerous substance or controlled substance
                analog.

N.J.S.A. § 2C:33-2.1(b) (emphasis added). This provision obviously contains an important

element – the purpose of obtaining or distributing drugs – that is missing from the Black’s

and Model Penal Code definitions.

                Harrity argues, however, that “there is no standard definition of loitering”

and that “[l]oitering is unique among the offenses listed in U.S.S.G. §4A1.2(c)(2) in that it

displays a wide range of elements in its various manifestations in criminal statutes.”

Appellant’s Br. at 10, 11. This argument is unpersuasive because Harrity has not shown the

distinctive element of the New Jersey statute at issue – i.e., the requirement that the

defendant have the purpose of obtaining or distributing drugs or analogs – is a common



                                                       4
feature of the various loitering statutes in force in jurisdictions around the country.

                 Harrity further argues that “loitering,” as it is used in U.S.S.G. § 4A1.2(c)(2)

of the Sentencing Guidelines, cannot mean what he characterizes as “simple loitering”

because “simple loitering” statutes have been held to be unconstitutionally vague.1 We

reject this argument for essentially the same reason just noted. Assuming for the sake of

argument (a) that the offense defined in Black’s (“remaining in a certain place (such as a

public street) for no apparent reason”) is impermissibly vague and (b) that “loitering,” as

defined in U.S.S.G. § 4A1.2(c)(2), contains some additional element, Harrity’s argument

fails unless this additional element is the one present in N.J.S.A. § 2C:33-2.1(b), i.e., the

purpose of obtaining or distributing drugs. Because this element is not typical of the

various loitering statutes in force around the country, Harrity’s conviction is not “similar”

to “loitering” as defined in U.S.S.G. § 4A1.2(c)(2).




        1
          Harrity cites Kolender v. Lawson, 461 U.S. 352 (1983), in which the Supreme
Court held unconstitutional a California statute that targeted anyone who “loiters or
wanders upon the streets or from place to place without apparent reason or business and
who refuses to identify himself and to account for his presence when requested by any
peace officer to do so, if the surrounding circumstances are such as to indicate to a
reasonable man that the public safety demands such identification,” id. at 353 n.1, and
Papachristou v. City of Jacksonville, 405 U.S. 156 (1972), in which the Court invalidated a
Florida vagrancy statute that criminalized the practice of “wandering or strolling around
from place to place without any lawful purpose or object.” Id. at 158 n.1. But see United
States v. Bee, 162 F.3d 1232, 1235-36 (9th Cir.1998) (holding to be constitutional a
condition of supervised release that required that the offender “not loiter within 100 feet of
school yards, parks, playgrounds, arcades, or other places primarily used by children under
the age of 18”); Wiemerslage v. Maine Township High, 29 F.3d 1149, 1152 (7th Cir.
1994) (school rule that prohibited loitering near the school gates found to be
constitutional, since it would provide notice to reasonable person).

                                                       5
We have considered all of Harrity’s arguments and find no basis for reversal.

                We therefore affirm the order of the District Court dated March 18, 2002.




                                                   6
TO THE CLERK OF THE COURT:

     Kindly file the foregoing Opinion.




                                          7